DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to non-final office action filed on November 1, 2021 in which claims1-4, 6, 10-14, 16, and 20 are presented for further examination.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to a method and apparatus for hierarchical generation of a complex object.  The closest prior art Lau, Christina P. (US 2003/0204481) is directed to a Method and system for visually constructing XML schemas using an object-oriented model. Verbaere et al (US 2009/0177640) is directed to CREATING CONCISE AND RE-USEABLE QUERIES OVER COMPLEX DATA. However, Lau and Verbaere either singularly or in combination, fail to anticipate or render obvious the method and non-transitory tangible computer readable storage medium comprising the following recited claimed features “retrieving a hierarchical object relationship data structure; parsing the hierarchical object relationship data structure to create a hierarchy of object classes; receiving first input via a user interface relative to a first object at a first level of the hierarchy of object classes; using the received first input and the hierarchy of object classes to determine a subset of second objects at a second level on a first branch of the hierarchy of object classes; displaying only the only the second subset of objects relative to the first object on the user interface to constrain subsequent input via the user interface; receiving second input related to selection of one of the subset of second objects: determining if there are additional objects in the hierarchy of object classes at a next lower level below the selected one of the subset of second objects on the first branch of the hierarchy of object classes; if there are additional objects in the hierarchy of object classes at the next lower level; using the selected one of the subset of second objects and the hierarchy of object classes to determine a subset of next lower level objects on the first branch of the hierarchy of object classes; and displaying only the only the subset of next lower level objects on the user interface to constrain subsequent input via the user interface if there are not additional objects in the hierarchy of object classes at the next lower level: adding the first object to the complex object to incrementally build the complex object; and outputting the complex object based on selected objects and metrics.  

After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Liang et al (US 2020/0005015), is directed to SYSTEM AND METHOD ASSOCIATED WITH PROGRESSIVE SPATIAL ANALYSIS OF PRODIGIOUS 3D DATA INCLUDING COMPLEX STRUCTURES, specifically see FIG. 11D illustrating a flowchart of an exemplary method of spatial proximity estimation using structural indexing techniques applied to complex objects as vessel structures as shown in FIGS. 11A-11C, and using the extracted inherent 3D structure topology of the complex structures to implement AABB based indexing technique to compute precise distance calculations between objects.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162